Citation Nr: 1760076	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-46 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for radiculopathy of the left lower extremity, to include on a secondary basis.

2. Entitlement to service connection for a cervical spine disorder, to include on a secondary basis. 

3. Entitlement to a rating higher than 20 percent for a lumbar strain, prior to January 31, 2017, and to a rating higher than 40 percent, thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & T.J.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to April 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A notice of disagreement was received in June 2008, a statement of the case was issued in November 2010, and a VA Form 9 was received in November 2010.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In April 2015 and December 2016, the Board remanded these claims for additional development.  

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009). As recently as 2015, it was noted that the Veteran was attending college and was a student. See February 2015 VA examination. The Veteran has not indicated that he is unemployed due to his disabilities. Accordingly, the Board finds that Rice is not applicable.
The Board notes that one of the issues previously remanded, entitlement to radiculopathy of the right lower extremity, was granted in a May 2017 rating decision, and as such, it is no longer on appeal. 

Additionally, in the May 2017 rating decision, the RO granted an increased evaluation of 40 percent for a lumbar strain, effective January 2017.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeal period.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran is not diagnosed with radiculopathy of the left lower extremity.

2. Prior to January 31, 2017, the Veteran's lumbar spine disability was not manifested by a forward flexion of 30 degrees or less, and there was not favorable ankylosis of the entire thoracolumbar spine; the Veteran did not have incapacitating episodes having a total duration of at least 4 weeks during the prior 12 months.

3. From January 31, 2017, the Veteran's lumbar spine disability is not manifested by ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the past twelve months.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. Service connection for radiculopathy of the left lower extremity is not established. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2. Prior to January 31, 2017, the criteria for a rating higher than 20 percent for a lumbar spine strain are not met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2017).

3. From January 31, 2017, the criteria for a rating higher than 40 percent for a lumbar spine strain are not met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012). The Veteran received notice in May 2007. 

The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records and VA examinations. There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Veteran has not raised any deficiency with the hearing. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In April 2015 and December 2016, the Board remanded these claims. For the issues decided herein, the evidence indicates that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Entitlement to Service Connection for Radiculopathy of the Left Lower Extremity.

The Veteran seeks entitlement to service connection for radiculopathy of the left lower extremity. The Veteran asserts he currently has radiculopathy of the left lower extremity, as due to a motor vehicle accident and/or personal assault during service, or in the alternative, as secondary to his service-connected lumbar strain.

Applicable Laws

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b) (2017). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor. Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009). Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

Facts & Analysis

Unfortunately, the preponderance of the evidence indicates the Veteran is not diagnosed with radiculopathy of the left lower extremity, post service.

The Veteran was afforded a VA examination in December 2000. The Veteran indicated that when he moved his legs or walked, his back would stiffen up and pain went down through his legs, especially on the right. Examination revealed lower extremities motor, function, sensory and reflexes were within normal limits. The examiner stated that there were no objective findings to render a diagnosis.

In a May 2008 prison treatment record, the Veteran complained of low back pain that radiated into the left lower extremity. There was pain on left sacroiliac joint. He was assessed with chronic low back pain with radiculitis.

In May 2011, a magnetic resonance image (MRI) was taken after the Veteran reported increasing low back pain with right leg radiculopathy. He reported episodes of sharp pain and unable to gait the right leg. There was no mention of left leg symptoms. 

In September 2012, the Veteran again complained of pain radiating into the right leg. There were no symptoms noted in the left leg. 

A Disability Benefits Questionnaire (DBQ) was submitted in October 2014. It was noted that the Veteran did not have any current diagnosis of peripheral neuropathy. 

A November 2014 DBQ for the lumbar spine reported that the Veteran had radiculopathy of the right lower extremity, but did not have a radiculopathy diagnosis in the left lower extremity. 

The Veteran was afforded a VA examination in October 2015. The Veteran reported he had pain that radiated down mostly the right leg, but sometimes the left leg as well. After examination, the examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.

The Veteran was afforded a VA examination in January 2017. The Veteran reported that he rarely has radiating pain into the left leg, but that it recently has become a problem. After examination, the Veteran was diagnosed with right lower extremity radiculopathy, but the left lower extremity had no objective radicular symptoms or diagnosis. Similarly, in a January 2017 VA examination for peripheral nerves, the Veteran was diagnosed with right sciatica, while the left leg was described as having no numbness, no paresthesias and/or dysthesias, no intermittent pain; the left sciatica nerve was noted to be normal. 

The Board finds that the preponderance of the medical evidence indicates that the Veteran does not have a post-service diagnosis of radiculopathy of the left lower extremity. In terms of evidence, the Board recognizes the May 2008 prison treatment note assessing the Veteran's complaints of back and left leg pain as, "low back pain with radiculitis." However, numerous treatment records and VA examinations indicat that the Veteran does not have a diagnosis of radiculopathy of the left lower extremity. Although the Veteran has subjectively complained of left leg symptoms on occasions, the Board finds it highly probative that there was no objective evidence of radiculopathy of the left lower extremity upon repeated examinations and testing. See e.g. November 2014 DBQ, October 2015 VA examination, and January 2017 VA examination. Importantly, the May 2008 treatment note indicating an assessment of "radiculitis" does not indicate what type of testing, if any, was completed to diagnose the Veteran with radiculitis. The May 2008 treatment note did not cite to any objective medical findings or testing supportive of radiculopathy of the left lower extremity, whereas the VA examinations concluded that the Veteran did not have left lower radiculopathy after thorough physical examinations and testing; therefore, the Board finds that the May 2008 assessment is outweighed by the remaining objective evidence of record, which indicates the Veteran does not have a diagnosis of left leg radiculopathy. For these reasons, the Board concludes that the evidence does not demonstrate that the Veteran has a diagnosis of radiculopathy of the left lower extremity.

The Board notes that the Veteran asserts he suffers from radiculopathy of the left lower extremity. Complaints, however, are not enough to establish service connection. There must be competent medical evidence of a current disability resulting from that condition or injury. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, the Board finds that the most probative evidence consists of the medical records. The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225. Here, the preponderance of the evidence indicates the Veteran does not have a diagnosis of radiculopathy of the left lower extremity.

The Board finds that the claim must be denied. In sum, as there is no persuasive evidence of a current diagnosis, service connection for radiculopathy of the left lower extremity is not warranted. See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. 319, 323 (2007); 38 C.F.R. § 3.304 (f). 

III. Increased Rating for a Lumbar Strain

The Veteran seeks entitlement to a rating higher than 20 percent for a lumbar strain, prior to January 17, 2017 and to a rating higher than 40 percent, thereafter. 


Applicable Laws

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. § Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4. 40. Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion. 38 C.F.R. §§ 4. 40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4. 40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion Diagnostic Codes. See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran. Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the Diagnostic Codes for limitation of motion. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records. These show complaints and treatment, but will not be referenced in detail. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for a lumbar spine strain was established by a September 2002 rating decision, at which time a 20 percent rating was assigned, effective August 11, 2000. The Veteran submitted a claim for an increased rating in September 2006.

In a May 2017 rating decision, the RO granted an increased evaluation of 40 percent for a lumbar spine strain, effective January 31, 2017. 

The Veteran's lumbosacral spine disability is rated under 38 C.F.R. §4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2017). 

The Board notes that while the regulations pertaining to the disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed subsequent to the most recent regulation change. Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent when there is incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a rating of 60 percent is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Prior to January 31, 2017

Prior to January 31, 2017, the Veteran is assigned a 20 percent rating for his lumbar spine disability. As noted previously, under the General Rating Formula for Diseases and Injuries of the Spine, a higher 40 percent rating is warranted only when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. 

For this time period on appeal, the evidence does not indicate that the Veteran's forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. 

The Veteran was scheduled for a VA examination in May 2007; however, he was incarcerated at the time and unable to attend the examination. 

A DBQ was completed in October 2014. Unfortunately, range of motion measurements were not tested. It was noted that the Veteran suffered from chronic low back pain that was aggravated by prolonged walking, twisting and turning, and that this caused limitations in activities. The Veteran reported occasionally using a cane. The DBQ did not indicate the Veteran had ankylosis, and he also did not experience any incapacitating episodes.

The Veteran was afforded a VA examination in October 2015. The Veteran did not report any flare-ups. Forward flexion was to 60 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 30 degrees. There was pain on weight bearing, pain on range of motion and objective evidence of localized tenderness or pain on palpation of the joints and soft tissue of the spine. The Veteran was able to perform repetitive testing without additional loss of function. The examiner stated that any opinion provided regarding a decrease in range of motion with repeated use over time would be merely speculative and highly subjective (on the Veteran's word alone) as neither this medical provider nor any other medical provider would be present to objectively and repetitively measure (with a goniometer) the change in range of motion with repeated use over time. Muscle and sensory examination were normal and there was no ankylosis noted. 

As the evidence does not indicate that the Veteran's forward flexion of the thoracolumbar spine was 30 degrees or less or there was favorable ankylosis of the entire thoracolumbar spine at any time prior to January 31, 2017, entitlement to a rating higher than 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. It was noted in the October 2014 DBQ and the October 2015 VA examination that the Veteran did not have any incapacitating episodes. For this reason, a higher rating is not warranted based on intervertebral disc syndrome.

The Board finds that for the period prior to January 31, 2017, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5242. The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. During this period, the least amount of flexion the Veteran had was noted to be 60 degrees at the October 2015 VA examination, and there was no evidence of any ankylosis of the lumbar spine, prior to January 31, 2017.

The current regulations also allow for separate neurological evaluations. See Note (1), General Rating Formula for Diseases and Injuries of the Spine. Here, prior to January 31, 2017, the Veteran had not complained of, or been treated for, bowel or bladder impairment related to his lumbar spine disability during the period on appeal. Additionally, during the October 2015 VA examination, the Veteran had normal sensory responses. The Board notes that the Veteran is separately service-connected for radiculopathy of the right lower extremity; he has not indicated disagreement with the rating assigned. Service connection for the left lower extremity has been denied in this Board decision.

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and stiffness. These complaints are well documented in the Veteran's written statements and treatment records. However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates the Veteran for his symptoms.

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board recognizes the Veteran's sincere belief that he is entitled to a higher rating. 

However, the Board finds that the totality of the evidence indicates the current 20 percent rating, prior to January 31, 2017, appropriately compensates the Veteran's symptoms. The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability. The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation prior to January 31, 2017. 

From January 31, 2017

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability, effective January 31, 2017. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 50 percent rating is warranted only when there is unfavorable ankylosis of the thoracolumbar spine, or a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. See 38 C.F.R. § 4.71a. 

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.

In this case, there have been no findings of ankylosis. In the January 2017 VA examination, although limited, the Veteran's lumbar spine had a range of motion, and it was specifically noted that he did not have ankylosis. There are no additional treatment records indicating ankylosis. Therefore, a rating higher than 40 percent rating under the General Rating Formula is not warranted.

The General Rating Formula also provides that neurologic abnormalities associated with a spine condition are to be rated separately. Here, the Veteran is already assigned a separate ratings for his right lower extremity and he has been denied service connection for his left lower extremity. There are no other complaints or findings of additional neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability. The Veteran has not complained of, or been treated for, bowel or bladder impairment during the period on appeal. Of note, it was specifically noted that he did not have any other neurological abnormalities related to his lumbar spine in the January 2017 VA examination. Therefore, additional separate ratings for associated neurologic abnormalities, other than those already assigned, are not warranted.

Finally, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for a higher 60 percent rating if the Veteran's lumbar spine condition results in incapacitating episodes having a total duration of 6 weeks during a 12-month period. 38 C.F.R. § 4.71a. Note (1) of this Formula defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

However, the evidence does not reflect that the Veteran was prescribed bed rest for his lumbar spine condition, from January 31, 2017. During the January 2017 VA examination, the examiner noted that although the Veteran was diagnosed with intervertebral disc syndrome, he did not have any episodes of acute signs and symptoms requiring prescribed bedrest.

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4. 40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and stiffness. These complaints are well documented in the Veteran's written statements and treatment records. However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates the Veteran for his symptoms. Indeed, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4. 40 and 4.45 are not applicable. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Veteran has asserted that his symptoms are more severe than what is represented by a 40 percent rating. The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board recognizes the Veteran's sincere belief that he is entitled to a higher rating. 

However, the Board finds that the totality of the evidence indicates the current 40 percent rating, from January 31, 2017, appropriately compensates the Veteran's symptoms. The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability. The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation from January 31, 2017.

For all these reasons, a rating higher than 40 percent for the Veteran's lumbar spine disability, from January 31, 2017, is not warranted. As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, from January 31, 2017, the benefit of the doubt doctrine is not for application and the claim must be denied. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for radiculopathy of the left lower extremity, to include on a secondary basis, is denied.

Prior to January 31, 2017, entitlement to a rating higher than 20 percent for a lumbar strain is denied.

From January 31, 2017, entitlement to a rating higher than 40 percent for a lumbar strain is denied.


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disorder, to include on a secondary basis.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the December 2016 Board Remand, the RO was instructed to obtain a medical opinion that discussed whether the Veteran's cervical spine disorder was secondary to his service-connected lumbar spine strain, and/or his right shoulder impingement syndrome. A medical opinion was obtained in January 2017; however, the examiner failed to offer any medical opinion regarding whether the Veteran's cervical spine disorder is secondary to his service-connected lumbar and/or right shoulder disabilities. On remand, the medical questions posed in the December 2016 Remand must be answered.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2. Obtain an addendum opinion for the Veteran's claimed cervical spine disorder. 

The claims file must be made available and reviewed by the examiner. The examination report should note that the claims file was reviewed.

With regard to each diagnosed cervical spine disorder of record, cervical strain and degenerative arthritis of the spine, the examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent):

a) that the diagnosed cervical spine disorder is proximately due to his service-connected lumbar spine strain and/or right shoulder impingement; and,

b) that the diagnosed cervical spine disorder is aggravated (beyond a natural progression) by the Veteran's lumbar spine strain and/or right shoulder impingement.

In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay as well as medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of his cervical spine disorders and provide information as to how the statements comport with generally accepted medical norms. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

3. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim. 

If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

4. Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


